DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.  Claims 1-20 are rejected.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dole (US 5,498,042) in view of Plaquin et al (US 4,426,105).
As to claim 1, Dole discloses a retainer for a tubular body (12) and a pipe (14) in a pipe assembly, the retainer comprising: a split ring (16, 18; Fig. 15) having an axis, an outer diameter, a bore that is axial having an inner diameter, and first and second axial ends (Fig. 15), the split ring also comprises circumferentially overlapping ends that are axially spaced apart from each in an axial direction (Fig. 15), and the split ring comprises radial extensions (52) relative to the axis, the radially extensions are configured to be manipulated to change a radial size of the split ring, the radial extensions are configured to only slidingly engage each other and do not lock together; wherein the split ring has a relaxed, default state (Fig. 15) wherein, relative to the axis, a default radius R1 of the split ring is less than an expanded radius R2 of the split ring when it is expanded in an actuated state (when expanded using ears 52); the split ring is configured to be mounted in the tubular body to secure the pipe in the tubular body to form the pipe assembly (Figs. 1-3); and the split ring is configured to be substantially perpendicular to an axis of the pipe assembly in the relaxed, default state and when the pipe is axially inserted through the split ring in the tubular body (Figs. 2-3).
the radial size of the split ring is configured to radially expand relative to the axis without manual intervention when the pipe is axially inserted through the split ring in the tubular body, such that the chamfer on the split ring is configured to translate axial motion of the pipe through the split ring into a radial motion of the split ring.
However, Plaquin et al teaches a retainer for a pipe joint comprising a split ring (50) having a chamfer (61), which centers the ring on the joint axis and permits radial expansion of the ring (col. 6, ll. 12-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the retainer of Dole with a chamfer on one of the first and second axial ends adjacent the inner diameter, as taught by Plaquin et al, so as to allow the split ring to automatically expand when the pipe is axially inserted through the split ring, such that the chamfer on the split ring is configured to translate axial motion of the pipe through the split ring into a radial motion of the split ring, as taught by Plaquin et al.

As to claim 2, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring is configured to automatically engage the pipe without manual intervention with the split ring when the pipe is inserted into the bore of the tubular body.  

As to claim 3, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring is configured to be reversible such that actuation of the split ring releases the pipe from the tubular body.  Refer to Dole, col. 2, l. 54 - col. 3, l. 7.  
 
As to claim 4, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring is configured to be repeatably reversible such that the split ring, tubular body and pipe can repeatably form and un-form the pipe assembly.  Refer to Dole, col. 2, l. 54 - col. 3, l. 7.  
  
As to claim 5, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 15) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; 31Attorney Docket No.: WEST20-10078 an expanded configuration (when expanded manually via the ears 52) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and an engaged configuration (when expanded by the inserted pipe) having an engaged diameter after formation of the pipe assembly, wherein the nominal diameter < the engaged diameter < the expanded diameter.  Refer to Dole, col. 2, l. 54 - col. 3, l. 7.  

As to claim 6, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 15) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; an expanded configuration (when expanded manually via the ears 52) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and another nominal configuration (Fig. 15) having the nominal diameter after formation of the pipe assembly.  Refer to Dole, col. 2, l. 54 - col. 3, l. 7.  

As to claim 7, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring comprises a spring clamp.  

As to claim 8, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein an entirety of the split ring is configured to be both axially movable and radially movable relative to a retainer groove in the tubular body during formation of the pipe assembly with the pipe and tubular body.   


As to claim 9, Dole in view of Plaquin et al discloses the retainer of claim 1, except that both of the first and second axial ends of the split ring are chamfered adjacent the inner diameter.  
While Plaquin et al does not expressly that both ends of the ring are chamfered, providing a chamfer on the opposing end of the ring may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.  For instance, providing a chamfer on each end would allow the retainer to be inserted into the groove in two different orientations, with the same effect, so that a user is not concerned with inserting the retainer in one, proper orientation.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to modify so that both ends of the Dole ring include a chamfer, in order to optimize the desired operational parameters through the use of routine experimentation.  A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 

As to claim 10, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein all surfaces of the split ring are smooth and are not grooved with teeth.  Refer to Fig. 15 of Dole.

 As to claim 11, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring comprises a radial sectional shape relative to the axis that is rectangular, and the chamfer is located on one corner of the rectangular shape.  Refer to figures in Dole and Plaquin et al.

As to claim 12, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring comprises surfaces that are orthogonal to each other and to the axis.  Refer to figures in Dole.

As to claim 13, Dole discloses a retainer for a tubular body (12) and a pipe (14) in a pipe assembly, the retainer comprising: a split ring (16, 18; Fig. 15) having an axis, an outer diameter, a bore that is axial having an the radially extensions are configured to be manipulated to change a radial size of the split ring, the radial extensions are configured to only slidingly engage each other and do not lock together; wherein the split ring has a relaxed, default state (Fig. 15) wherein, relative to the axis, a default radius R1 of the split ring is less than an expanded radius R2 of the split ring when it is expanded in an actuated state (when expanded using ears 52); the split ring is configured to be mounted in the tubular body to secure the pipe in the tubular body to form the pipe assembly (Figs. 1-3); the split ring is configured to be repeatably reversible such that the split ring, tubular body and pipe can repeatably form and un-form the pipe assembly (see col. 2, l. 54 - col. 3, l. 7); and the split ring is configured to be substantially perpendicular to an axis of the pipe assembly in the relaxed, default state, when the pipe is axially inserted through the split ring in the tubular body, and when the split ring, tubular body, and pipe are manipulated to form and un-form the pipe assembly (Figs. 1-2).
Dole fails to teach a chamfer (9) on one of the first and second axial ends adjacent the inner diameter, the radial size of the split ring is configured to radially expand relative to the axis without manual intervention when the pipe is axially inserted through the split ring in the tubular body, such that the chamfer on the split ring is configured to translate axial motion of the pipe through the split ring into a radial motion of the split ring, and the split ring is configured to automatically engage the pipe without manual intervention with the split ring when the pipe is inserted into the bore of the tubular body.
However, Plaquin et al teaches a retainer for a pipe joint comprising a split ring (50) having a chamfer (61), which centers the ring on the joint axis and permits radial expansion of the ring (col. 6, ll. 12-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the retainer of Dole with a chamfer on one of the first and second axial ends adjacent the inner diameter, as taught by Plaquin et al, so as to allow the split ring to automatically expand when the pipe is axially inserted through the split ring, such that the chamfer on the split ring is configured to translate axial motion of the pipe through the split ring into a radial motion of the split ring, as taught by Plaquin et al.

As to claim 14, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 15) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; 31Attorney Docket No.: WEST20-10078 an expanded configuration (when expanded manually via the ears 52) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and an engaged configuration (when expanded by the inserted pipe) having an engaged diameter after formation of the pipe assembly, wherein the nominal diameter < the engaged diameter < the expanded diameter.  Refer to Dole, col. 2, l. 54 - col. 3, l. 7.  

As to claim 15, Dole in view of Plaquin et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 15) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; an expanded configuration (when expanded manually via the ears 52) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and another nominal configuration (Fig. 15) having the nominal diameter after formation of the pipe assembly.  Refer to Dole, col. 2, l. 54 - col. 3, l. 7.  

As to claim 16, Dole in view of Plaquin et al discloses the retainer of claim 13, wherein the split ring comprises a spring clamp, and an entirety of the spring clamp is configured to be both axially movable and radially movable relative to a retainer groove in the tubular body during formation of the pipe assembly with the pipe and tubular body.  
Dole’s split ring is axially movable and radially movable when placed in a given retainer groove in a tubular body that allows the split ring to be axially movable and radially movable.
As to claim 17, Dole in view of Plaquin et al discloses the retainer of claim 1, except that both of the first and second axial ends of the split ring are chamfered adjacent the inner diameter.  
While Plaquin et al does not expressly that both ends of the ring are chamfered, providing a chamfer on the opposing end of the ring may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.  For instance, providing a chamfer on each end would allow the retainer to be inserted into the groove in two different orientations, with the same effect, so that a user is not concerned with inserting the retainer in one, proper orientation.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to modify so that both ends of the Dole ring include a chamfer, in order to optimize the desired operational parameters through the use of routine experimentation.  A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
Note that according to the specification of the instant application, having one end chamfered or both ends chamfered is merely a matter of design choice, and is for no particular stated purpose, and it is clear that a ring with one chamfered end would function just as well as a ring having two chamfered ends.
As to claim 18, Dole in view of Plaquin et al discloses the retainer of claim 13, wherein all surfaces of the split ring are smooth and are not grooved with teeth.  Refer to figures in Dole.

As to claim 19, Dole in view of Plaquin et al discloses the retainer of claim 13, wherein the split ring comprises a radial sectional shape relative to the axis that is rectangular, and the chamfer (9) is located on one corner of the rectangular shape.  Refer to figures in Dole and Plaquin et al.

As to claim 20, Dole in view of Plaquin et al discloses the retainer of claim 13, wherein the split ring comprises surfaces that are orthogonal to each other and to the axis.  Refer to figures in Dole.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679